      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 1 of 11



          /s/ Katherine Reilly, by SDA with permission
Approved: _________________________________
          KATHERINE REILLY
          Assistant United States Attorney

Before:    THE HONORABLE STEWART D. AARON
           United States Magistrate Judge

                                             21 MAG 3776
           Southern District of New York

- - - - - - - - - - - - - - - X
                              :             SEALED COMPLAINT
UNITED STATES OF AMERICA      :             Violation of
                              :             18 U.S.C §§ 656, 1343,
          - v. –              :             1344, 1349, 1956, and 2.
                              :
GANGADAI RAMPERSAUD AZIM,     :
    a/k/a “Julie Azim,”       :             COUNTY OF OFFENSE:
                              :             NEW YORK
               Defendant.     :
                              :
- - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     ANTHONY MARTINEZ, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”) and charges as follows:

                              COUNT ONE
          (Conspiracy to Commit Bank Fraud and Wire Fraud)

     1.   From in or about August 2008, up to and including in
or about January 2021, in the Southern District of New York and
elsewhere, GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, and others known and unknown, willfully and knowingly
did combine, conspire, confederate, and agree together and with
each other, to commit bank fraud, in violation of Title 18,
United States Code, Section 1344, and wire fraud, in violation
of Title 18, United States Code, Section 1343.

     2.   It was part and an object of the conspiracy that
GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the defendant, and
others known and unknown, willfully and knowingly, would and did
execute and attempt to execute a scheme or artifice to defraud a
financial institution, the deposits of which were then insured
by the Federal Deposit Insurance Corporation (“FDIC”), and to
obtain moneys, funds, credits, assets, securities, and other
property owned by and under the custody and control of a
       Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 2 of 11



financial institution, by means of false and fraudulent
pretenses, representations, and promises, to wit, AZIM agreed
with others to misappropriate funds from her employer, a
financial institution insured by the FDIC (“Bank-1”), including
by creating fraudulent loans on the books of Bank-1, entering
false information regarding existing loans, and executing
fraudulent wire transfers, in violation of Title 18, United
States Code, Section 1344.

      3.   It was a further part and object of the conspiracy
that GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the defendant,
and others known and unknown, willfully and knowingly, having
devised and intending to devise a scheme and artifice to defraud
and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, would and
did transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, AZIM and her co-
conspirators used interstate wires, including email
correspondence and electronic wire transfers, in furtherance of a
scheme to defraud Bank-1 of funds by creating fraudulent loans on
the books of Bank-1, entering false information regarding
existing loans, and executing fraudulent wire transfers, in
violation of Title 18, United States Code, Section 1343.

           (Title 18, United States Code, Section 1349.)

                               COUNT TWO
                             (Bank Fraud)

     4.   From in or about August 2008, up to and including in
or about January 2021, in the Southern District of New York and
elsewhere, GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, willfully and knowingly, executed and attempted to
execute a scheme and artifice to defraud a financial
institution, the deposits of which were then insured by the
FDIC, and to obtain moneys, funds, credits, assets, securities,
and other property owned by, and under the custody and control
of, such financial institution, by means of false and fraudulent
pretenses, representations, and promises, to wit, AZIM
misappropriated funds from Bank-1, including by creating
fraudulent loans on the books of Bank-1, entering false




                                    2
       Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 3 of 11



information regarding existing loans, and executing fraudulent
wire transfers.

      (Title 18, United States Code, Sections 1344 and 2.)

                              COUNT THREE
                             (Wire Fraud)

     5.   From in or about August 2008, up to and including in or
about January 2021, in the Southern District of New York and
elsewhere, GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud, and for obtaining money
and property by means of false and fraudulent pretenses,
representations, and promises, did transmit and cause to be
transmitted by means of wire, radio, and television communication
in interstate and foreign commerce, writings, signs, signals,
pictures, and sounds, for the purpose of executing such scheme and
artifice, to wit, AZIM carried out a scheme to defraud Bank-1 of
funds by creating fraudulent loans on the books of Bank-1, entering
false information regarding existing loans, and executing
fraudulent wire transfers, including through the use of interstate
wires through the Southern District of New York including e-mails
and electronic funds transfers.

          (Title 18, United States Code, Section 1343.)

                            COUNT FOUR
          (Bank Theft, Embezzlement, or Misapplication)

     6.   From in or about August 2008, up to and including in
or about January 2021, in the Southern District of New York and
elsewhere, GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, being an officer, director, agent, and employee of,
and connected in a capacity with a federally insured financial
institution, with the intent to injure and defraud that
financial institution embezzled, and willfully misapplied
moneys, funds, and credits of said financial institution, to
wit, AZIM misappropriated funds from Bank-1, executing
fraudulent wire transfers to direct Bank-1 funds to associates,
at least in part for her own benefit.

       (Title 18, United States Code, Sections 656 and 2.)

                             COUNT FIVE
              (Conspiracy to Commit Money Laundering)

      7. From in or about August 2008, up to and including in
or about January 2021, in the Southern District of New York and


                                    3
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 4 of 11



elsewhere, GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, together with others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit money laundering, in violation of
Title 18, United States Code, Section 1956.

      8. It was a part and an object of the conspiracy that
GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the defendant, and
others known and unknown, knowing that the property involved in
certain financial transactions represented the proceeds of some
form of unlawful activity, would and did conduct and attempt to
conduct such financial transactions, which in fact involved the
proceeds of specified unlawful activity, to wit, bank fraud, in
violation of Title 18, United States Code, Section 1344, knowing
that the transactions were designed in whole and in part to
conceal and disguise the nature, the location, the source, the
ownership and the control of the proceeds of specified unlawful
activity, to wit, AZIM agreed with others to misappropriate
funds belonging to Bank-1 by executing wire transfers from Bank-
1 to third party accounts, after which the recipients of those
wire transfers wired portions of the illegally obtained funds to
AZIM, in violation of Title 18, United States Code, Section
1956(a)(1)(B)(i).

      9. It was a further part and object of the conspiracy
that GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, and others known and unknown, transported,
transmitted, and transferred a monetary instrument and funds
from a place in the United States to and through a place outside
the United States, and to a place in the United States from and
through a place outside the United States, knowing that the
monetary instrument and funds represented the proceeds of some
form of unlawful activity, to wit, bank fraud, in violation of
Title 18, United States Code, Section 1344, and knowing that the
transaction was designed in whole or in part to conceal and
disguise the nature, the location, the source, the ownership
and the control of the proceeds of specified unlawful activity,
to wit, AZIM agreed with others to misappropriate funds
belonging to Bank-1 by executing wire transfers from Bank-1 to
third party accounts, including accounts in Canada, after which
the recipients of those wire transfers wired portions of the




                                   4
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 5 of 11



illegally obtained funds to AZIM, in violation of Title 18,
United States Code, Section 1956(a)(2)(B)(i).

        (Title 18, United States Code, Section 1956(h).)

                              COUNT SIX
                         (Money Laundering)

     10. From in or about August 2008, up to and including in
or about January 2021, in the Southern District of New York and
elsewhere, GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, with the intent to conceal and disguise the nature,
location, source, ownership, and control of property believed to
be the proceeds of specified unlawful activity, knowingly
conducted a financial transaction involving property
representing the proceeds of specified unlawful activity, to
wit, the proceeds of bank fraud in violation of Title 18, United
States Code, Section 1344.

   (Title 18, United States Code, Section 1956(a)(3)(B) and 2.)

                             COUNT SEVEN
                         (Money Laundering)

     11. From in or about August 2008, up to and including in
or about January 2021, in the Southern District of New York and
elsewhere, GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the
defendant, transported, transmitted, and transferred a monetary
instrument and funds from a place in the United States to and
through a place outside the United States, and to a place in the
United States from and through a place outside the United
States, knowing that the monetary instrument and funds
represented the proceeds of some form of unlawful activity, and
knowing that the transaction was designed in whole or in part to
conceal and disguise the nature, the location, the source, the
ownership and the control of the proceeds of specified unlawful
activity, to wit, AZIM misappropriated funds belonging to Bank-1
by executing wire transfers from Bank-1 to third party accounts,
including accounts in Canada, after which the recipients of
those wire transfers wired portions of the illegally obtained
funds to AZIM, in violation of Title 18, United States Code,
Section 1956 (a)(2)(B)(i).

(Title 18, United States Code, Section 1956(a)(2)(B)(i) and 2.)

     The bases for my knowledge and the foregoing charges are,
in part, as follows:


                                   5
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 6 of 11



     12. I am a Special Agent with the FBI. I am currently
assigned to a squad responsible for investigating wire fraud,
bank fraud, securities fraud, money laundering, and other
white-collar offenses. I am familiar with the facts and
circumstances set forth below from my personal participation in
the investigation, including my examination of reports and
records, interviews in which I have participated, and
conversations with other law enforcement officers and other
individuals. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements and conversations of others are reported
herein, they are reported in substance and in part, unless noted
otherwise.

     13. As set forth in further detail below, in or about
August 2008, up to and including in or about January 2021, in
the Southern District of New York and elsewhere, GANGADAI
RAMPERSAUD AZIM, a/k/a “Julie Azim,”, the defendant,
misappropriated approximately $1.7 million from her employer,
Bank-1, executing a series of wire transfers of Bank-1 funds to
a co-conspirator (“CC-1”) and to companies associated with
another co-conspirator (“CC-2”), among others. Those
co-conspirators then sent portions of the misappropriated funds
to AZIM. In furtherance of this scheme, AZIM repeatedly made
false entries in Bank-1’s systems, misappropriating funds paid
to Bank-1 by its clients to satisfy outstanding loan obligations
and then extending the maturity dates of those loan obligations,
making it appear as though the loan obligations had not yet been
paid. When even the fraudulently extended maturity dates came
due, AZIM originated new, fraudulent loans. AZIM utilized the
proceeds of those fraudulent loans to satisfy the loans for
which she had previously stolen the client payments. In doing
so, AZIM abused her position at Bank-1 and substantially
enriched herself at the expense of her employer.

     14. In the course of this investigation, I have reviewed
publicly available documents, as well as documents produced by
Bank-1 in response to grand jury subpoenas. As a result, I am
aware of the following, in substance and in part:

           a. GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,”
the defendant, has been employed by Bank-1 since in or about
1988. AZIM works in the New York, New York headquarters of
Bank-1, in Bank-1's Trade Services Division.


                                   6
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 7 of 11



           b. Bank-1's Trade Services Division provides
products and services to businesses operating in global markets,
including, but not limited to, the provision of letters of
credit and offering of borrowing base lending to Bank-1's
clients. More specifically, Bank-1's Trade Services Division is
responsible for the issuance and receipt of letters of credit,
which are designed to provide assurance that a party to an
international transaction will be in a position to make payment
upon delivery of goods or services. In many instances, Bank-1's
Trade Services Division is responsible for the issuance and
receipt of "discounted documents," which are letters of credit
on which payment has been accelerated and, thus, the ultimate
amount due is discounted by the amount of the interest that
would have accrued had it run to maturity.

           c. As a result of her role in the Trade Services
Division, AZIM had access to Bank 1's internal systems such that
she could, among other things, enter and/or verify wire
transfers. Bank-1 requires that for all wire transfers under
$10,000, one user enters the transaction and another user
verifies the transaction; additional verifiers are required for
wire transfers over $10,000. AZIM also had access to Bank-1's
internal cash management systems, including those used to open,
manage, and direct the proceeds of letters of credit and
discounted documents.

           d. In or about January 2021, AZIM took a leave from
her position at Bank-1 as a result of illness. On or about
January 21, 2021, Bank-1 debited the account of a client of
Bank-1 ("Client-1") in the amount of $80,200 in order to pay off
an outstanding loan obligation Client-1 had coming due. Client-
1 then alerted Bank-1 that the debit was improper, as Client-1
had, in fact, paid off that obligation in or about 2019. Upon
further investigation, Bank-1 discovered that while $80,200 had
been withdrawn from Client-1's account in or about 2019, AZIM
had misappropriated those funds, using them for purposes other
than satisfying Client-1's letter of credit obligation.

           e. As a result of identifying this discrepancy,
Bank-1 reviewed all outstanding letters of credit and discounted
document obligations on its books as of in or about January
2021. Bank-1 officials discovered approximately 14 loan
obligations (the "Fraudulent Loan Obligations"), worth more than
approximately $1 million, for which no underlying documents
existed. System records reflect that AZIM, using her Bank-1
username and password, entered each of the Fraudulent Loan
Obligations into Bank-1's systems between on or about December

                                   7
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 8 of 11



24, 2020 and on or about January 12, 2021. The Fraudulent Loan
Obligations were subsequently verified, without any significant
further review, by other employees of Bank-1. Each of these
loan obligations appears to have been opened by AZIM so that the
proceeds could be used, in significant part, to pay off
outstanding loan obligations coming to maturity; those loan
obligations had, in fact, already been satisfied by clients, but
AZIM had misappropriated the payments.

           f. In addition, Bank-1 officials discovered
approximately five outstanding loan obligations, worth more than
approximately $706,000, for which AZIM appears to have extended
the maturity dates, despite the relevant clients having paid off
the loan obligation.   In sum, it appears that AZIM extended the
maturity dates for existing loan obligations in an effort to
make it appear that those loan obligations had not been paid
off, when, in fact, AZIM misappropriated the loan proceeds; in
an effort to cover up that misconduct, AZIM then opened new loan
obligations, utilizing the proceeds to pay off existing loan
obligations.

     15. In the course of this investigation, I have reviewed
documents produced by Bank-1 and other entities in response to
grand jury subpoenas. As a result, I am aware that Bank-1 has
identified approximately $1.7 million in unauthorized wire
transfers sent or verified by GANGADAI RAMPERSAUD AZIM, a/k/a
“Julie Azim,” the defendant, a substantial portion of which is
ultimately transferred from the third party recipients back to
AZIM’s personal bank account, as set forth in grater detail
below. I am further aware of the following, in substance and in
part:

          a.   In an effort to identify what AZIM did with the
funds misappropriated as a result of the conduct described
above, Bank-1 officials identified more than approximately 200
wire transfers of Bank-1’s funds, sent without any proper
purpose, between in or about August 2008 and in or about
October 2020, which AZIM either entered or verified in Bank-1's
systems. In total, these unauthorized wire transfers led to the
misappropriation of more than approximately $1.7 million out of
Bank-1, roughly the same amount of the total loan obligations
extended or created as a result of AZIM's misconduct described
above. Each of the approximately 200 unauthorized wire
transfers identified to date was for an amount under $10,000,
and thus required only one verifier, in addition to the
individual entering the wire, under Bank-1's policies, and was
entered manually in Bank-1's systems.

                                   8
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 9 of 11




           b. Of the more than 200 unauthorized wire transfers,
approximately 176, sent between in or about August 2008 and in
or about June 2018 and totaling in excess of $1.38 million, were
sent to accounts in the name of CC-1 at two large financial
institutions (respectively, "Bank-2" and "Bank-3"). Based upon
Bank-1's review of its own internal records, I am aware that CC-
1 is not a client of Bank-1 and that Bank-1 does not, typically,
have individual clients and, as such, would not have legitimate
business reason for wire transfers to CC-1.

            i. Based on information provided by Bank-3 to Bank-
1, I believe that the Bank-3 account that received these wire
transfers belongs to CC-1, that the address associated with the
Bank-3 account ("Address-1") is the address at which AZIM
currently resides, and that a significant portion of the
transferred funds appear to have been withdrawn as checks to
cash or checks payable to AZIM's spouse, both of which were
subsequently deposited in AZIM and her spouse's joint accounts
at Bank-3 (the "Azim Joint Account").

           ii. Based on my review of publicly available property
records, I am aware that CC-1 purchased a property in New York
in or about July 2018; in connection with documents associated
with that purchase, CC-1 listed Address-1 as CC-1’s address
prior to the purchase. Based on my review of publicly available
property records, I believe that AZIM and her spouse purchased
the residence at Address-1 in or about 2000.

           c. Approximately 16 of the 200 unauthorized wire
transfers, sent between in or about May 2017 and in or about
October 2020 and totaling in excess of approximately $116,000
were sent to a recycled clothing company (“Company-1”), to a
bank account held by Company-1 in Canada. Based upon my review
of information available through a publicly accessible database
of global market intelligence information, I believe that
Company-1 is associated with the same address in Ontario, Canada
as another company (“Company-2”). Based upon my review of
documents produced by Bank-3, I am aware that Company-2 wired
approximately $64,000 to the Azim Joint Account between in or
about August 2016 and in or about January 2021.

           d. Approximately eight of the 200 unauthorized wire
transfers, sent between in or about May 2017 and in or about
October 2017, and totaling in excess of approximately $47,000
were sent to another recycled clothing company (“Company-3”).
Based upon records obtained from the Florida Department of

                                   9
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 10 of 11



State, Division of Corporations, as well as records obtained
from a large financial institution at which Company-3 holds an
account, I am aware that CC-2 is an officer of Company-3 and a
signatory to Company-3’s bank account. Based upon my review of
documents produced by Bank-3, I am aware that CC-2 wired
approximately $8,000 to the Azim Joint Account between in or
about March 2016 and in or about July 2016, and Company-3 wired
approximately $9,000 to the Azim Joint Account between in or
about May 2016 and in or about January 2017.

           e. Approximately 12 of the 200 unauthorized wire
transfers, sent between in or about November 2018 and in or
about September 2019, and totaling in excess of approximately
$89,000 were sent to another recycled clothing company
(“Company-4”), to a bank account held by Company-4 in Canada.
Based upon my review of documents produced by Bank-3, I am aware
that Company-4 wired approximately $49,000 to the Azim Joint
Account between in or about March 2018 and in or about September
2019. Several of these wires were sent almost immediately after
the unauthorized wire transfer was sent from Bank-1 to Company-
4. For example, on or about February 12, 2019, a wire transfer
was sent from Bank-1 to Company-4 in the amount of approximately
$8,323.04; on or about the same day, Company-4 wired
approximately $4,015 to the Azim Joint Account. Similarly, on
or about May 31, 2019, a wire transfer was sent from Bank-1 to
Company-4 in the amount of approximately $7,985.55; on or about
the same day, Company-4 sent a wire in the amount of
approximately $3,889 to the Azim Joint Account.

           f. Approximately nine of the 200 unauthorized wire
transfers, sent between in or about April 2016 and in or about
March 2017 and totaling in excess of approximately $67,000, were
sent to an additional company (“Company-5”). Based upon Bank-
1's review of its own internal records, I am aware that Company-
5 is not a client of Bank-1 and that, as a result, Bank-1 would
not have legitimate business reason for wire transfers to
Company-5.

     16. Based upon my review of e-mail communications obtained
in response to the issuance of a judicially authorized search
warrant, I am aware of the following, in substance and in part:

           a. AZIM exchanged emails with CC-2 and another
employee of Bank-1 (“Employee-1”), among others, regarding the
scheme to defraud Bank-1 described above.



                                   10
      Case 1:21-mj-03776-UA Document 1 Filed 04/07/21 Page 11 of 11



           b. For example, on or about August 26, 2019, AZIM
entered a wire transfer sending approximately $7,725 to Company-
4. Based on Bank-1 records, Employee-1 appears to have verified
the wire transfer. On or about the next day, August 27, 2019,
AZIM used her personal email account to contact an email that
appears to be associated with Company-4 (the “Company-4 Email”)
writing, in substance and in part, “sir I didn’t recvd [sic] the
money 7,725.00 today. Pls check for me. Julie[.]" The Company-
4 Email responded to AZIM’s email, though the signature block
indicated that the sender was, in fact, CC-2. AZIM and CC-2,
utilizing the Company-4 Email, then exchanged multiple emails,
including one in which AZIM, in substance and in part, send CC-2
wiring information for the Azim Joint Account. On or about
August 29, 2019, the Company-4 Email sent AZIM an email, copying
an email address that appears to be associated with Employee-1,
writing, in substance in an in part, “7650 sent[.]” On or about
the same day, Company-4 wired approximately $7,650 to the Azim
Joint Account.

     WHEREFORE, deponent prays that an arrest warrant be issued
for GANGADAI RAMPERSAUD AZIM, a/k/a “Julie Azim,” the defendant,
and that she be arrested and imprisoned or bailed, as the case
may be.

                              /s/_______________________________
                                  Anthony Martinez, by SDA with permission
                                 ANTHONY MARTINEZ
                                 Special Agent
                                 Federal Bureau of Investigation

Sworn to before me by reliable electronic means this
 7 th day of April, 2021



______________________________
THE HONORABLE STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   11
